DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2527154 (“JP ‘154”) in view of WO 2004/100706 to Manoni, US Published Application 2019/0116990 to Pond, US Patent 5,205,450 to Derosier, JP 10276869 to Higuchi and KR 2016090656 to Nam.
Regarding claim 1, JP ‘154 discloses a child carry system comprising: a bag structure (A – Fig. 2) comprising i. a first shoulder strap (Fig. 2 - 3, one side) having a first shoulder strap coupler (23), ii. a second shoulder strap (3, other side) having a second shoulder strap coupler (23), ii. a first hip belt strap portion (22, one side) having a first hip belt coupler (23’ – on hip belt, one side), and iv. a second hip belt strap portion (22, other side) having a second hip belt coupler (23’ – on hip belt, other side); the bag structure configured to rest on a user's back; a removably attachable saddle (B – Fig. 2), comprising: i. a first adjustment strap (see Annotated Fig. 2 below, strap on one side) couplable to the first shoulder strap coupler of the first shoulder strap, ii. a second adjustment strap (see Annotated Fig. 2 below, strap on other side) couplable to the second shoulder strap coupler of the second shoulder strap, ii. a first pouch coupler (4, one side) couplable to the first hip belt coupler of the first hip belt strap portion, iv. a second pouch coupler (4, other side) couplable to the second hip belt coupler of the second hip belt strap portion, v. a first leg aperture (Fig. 2 - aperture formed by 51, 4, 22, 3 (one side)), and vi. a second leg aperture (Fig. 2 - aperture formed by 51, 4, 22, 3 (other side)); the saddle configured to rest on the front of a user, the saddle further configured to receive a child therein; wherein in a first configuration (Fig. 2, with saddle connected to backpack), the removably attachable saddle is coupled to the bag structure and in a second configuration (Fig. 1) the removably attachable saddle is completely removed therefrom.  JP ‘154 fails to disclose the hip belt being separated into two hip belts.  However, Mononi discloses a backpack including two separate hip belts (16 – Fig. 9b) that separately extend from the backpack.  It would have been obvious to one of ordinary skill to have used separate hip belts because the modification only requires a simple substitution of one known, equivalent hip belt configuration for another to obtain predictable results.  To the extent the adjustment straps need to be adjustable, JP ‘154 discloses straps having length adjustment (see buckle portion 24 in Fig. 1, with length adjustment portion of strap hanging down).  It would have been obvious to one of ordinary skill to have included length adjustment in the adjustment straps because it would allow the carrier to be conformed to a wider variety of baby and user sizes and shapes.  The combination fails to disclose mesh.  However, Pond discloses a baby carrier that includes mesh (para. 0060).  It would have been obvious to one of ordinary skill to have used mesh in the saddle to improve breathability, as taught by Pond (para. 0060).  The combination fails to disclose a curved upper portion.  However, Derosier discloses a baby carrier including a curved upper portion (Fig. 1, see the curve in 48 where the arrow for 19 is pointing) configured to accommodate a child's neck (the curved portion is capable of this intended use).  It would have been obvious to one of ordinary skill to have included a curved upper portion in the combination because the modification only requires a simple substitution of one known, equivalent upper baby support element for another to obtain predictable results.  Further, including a curved upper portion would allow for supporting more of the baby’s body while allowing the head to be free as desired.  In the combination, the upper portion tapers to a lower portion configured to accommodate the child’s pelvic region (see tapering in Figs. 1-2 of JP ‘154), the curved upper portion configured to be height adjustable via the first adjustment strap and the second adjustment strap (the height of the curved portion would be adjusted via the length adjustment on the adjustment straps).  The combination fails to disclose a face shield.  However, Higuchi discloses a baby carrier including a face shield (1 – Figs. 3-4, 6) coupled to the saddle between the upper portion and the lower portion (Fig. 6 – the face shield is coupled to a middle portion of the saddle), wherein in a second configuration, the face shield extends from a first end coupled between the upper portion and the lower portion to a second end concealing the upper portion, thereby configured to cover the child's head (Fig. 6, the shield is capable of this function).  It would have been obvious to one of ordinary skill to have included a shield in the combination to protect the baby’s face/head and to provide additional support as needed.  The combination fails to disclose the claimed stowing method.  However, Nam discloses a baby carrier that includes a cover that is stowed by being rolled and secured with a cable (see figure).  It would have been obvious to one of ordinary skill to have used a rolled stowing method because the modification only requires a simple substitution of one known, equivalent stowing method (rolling) for another (placing in pocket) to obtain predictable results.  In the combination, the shield would be stowed between the upper portion and lower portion as claimed, similar to the positioning in Higuchi.  To the extent the shield completely concealing the curved upper portion is in doubt, Derosier discloses completely concealing the curved upper portion with a cover (Fig. 2).  It would have been obvious to one of ordinary skill to have concealed the entire upper portion with the shield to provide greater protection and support for the baby.

    PNG
    media_image1.png
    388
    327
    media_image1.png
    Greyscale

JP ‘154 Annotated Fig. 2
Regarding claim 6, JP ‘154 discloses wherein the bag structure further comprises at least one container pouch (main pocket of backpack).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘154, Manoni, Pond, Derosier, Higuchi and Nam, further in view of US Patent 5,673,836 to Bush.
Regarding claim 7, the combination from claim 1 fails to disclose a flap or flap pocket.  However, Bush discloses a bag closure that includes a flap pocket (166 – Fig. 7) and a flap (164 – Fig. 6).  It would have been obvious to one of ordinary skill to have used a flap closure with a flap pocket to close the main backpack in the combination because doing so only involves a simple substitution of one known, equivalent bag closure element for another to obtain predictable results.  Further, using the flap with pocket would increase the carrying capacity of the bag and/or allow the user to further segregate items as desired because it carries additional pockets.
Regarding claim 8, the combination from claim 7 discloses wherein the flap comprises a securement aperture (see aperture in 178 – Bush Fig. 6).
Regarding claim 9, the combination from claim 7 discloses wherein the one or more pockets comprise a flap pocket (166 – Bush), a front pocket (see Annotated Fig. 2 above), and a main pocket (see Annotated Fig. 2 above).
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the newly claimed features, see the new rejection of claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734